EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney of Record Justin I. King on January 27, 2022.
	The application has been amended as follows:

Claim 1 is replaced with the following text: 
A pixel circuit, comprising: 
a first switch having a first terminal configured to output a data voltage in response to a scan signal; 
a capacitor, wherein the capacitor comprises: 
a first terminal, wherein the first terminal of the capacitor and the first terminal of the first switch are connected together in a node; and 
a second terminal directly connected to a reference signal; 
a driving transistor having a control terminal, wherein the control terminal of the driving transistor is directly connected to the node, 
wherein the driving transistor outputs a current according to a voltage of the node; and 
a light emitting diode (LED), coupled to the driving transistor, wherein the LED emits light according to the current; 

Claim 11 is replaced with the following text: 
A pixel circuit, comprising: 
a first switch having a first terminal; 
a capacitor, wherein the capacitor comprises: 
a first terminal, wherein the first terminal of the capacitor and the first terminal of the first switch are connected together in a node; and 
a second terminal directly connected to a reference signal; 
a driving transistor having a control terminal, wherein the control terminal of the driving transistor is directly connected to the node, 
wherein the driving transistor outputs a current according to a voltage of the node; and a light emitting diode (LED), coupled to the driving transistor, wherein the LED emits light according to the current; 
wherein in a first period, the first switch outputs a data voltage to the node in response to a scan signal, and the reference voltage comprises a first voltage, wherein in a second period, the reference signal comprises a second voltage, the driving transistor outputs a first current to the 


Allowable Subject Matter
	Claims 1-15 are allowed. 
	The following is an examiner’s statement of reasons for allowance:
The closest prior art of record fails to suggest, disclose or teach, alone or in combination, the limitations of the claim 1 as a whole:
a first switch having a first terminal configured to output a data voltage in response to a scan signal; 
the first terminal of the capacitor and the first terminal of the first switch are connected together in a node; and 
a second terminal directly connected to a reference signal; 
a driving transistor having a control terminal, wherein the control terminal of the driving transistor is directly connected to the node. 

The closest prior art of record fails to suggest, disclose or teach, alone or in combination, the limitations of the claim 11 as a whole:
a first switch having a first terminal;
the first terminal of the capacitor and the first terminal of the first switch are connected together in a node; and 
directly connected to a reference signal; 
a driving transistor having a control terminal, wherein the control terminal of the driving transistor is directly connected to the node; wherein in a first period, the first switch outputs a data voltage to the node in response to a scan signal. 

U.S. Patent Publication 2019/0295473 A1 by Lu et al. teaches a storage capacitor Cst with a terminal directly connected to a reference voltage signal Vref and another terminal of the capacitor Cst directly connected to control gate terminal of a driving transistor and a node, however, that node was not connected to a first switch which output a data voltage to the node in response to a scan signal. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHEEN I JAVED/Examiner, Art Unit 2621                                                                                                                                                                                                        
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621